                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


KENNETH RAY PITTS                                                                    PLAINTIFF
ADC #085938

v.                                  No: 5:19-cv-00343 JM-PSH

T. GIBSON, et al.                                                                DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED THAT:

        1.      Pitts’s motion for leave to proceed in forma pauperis (Doc. No. 1) is DENIED, and

this case is DISMISSED WITHOUT PREJUDICE.

        2.      Pitts’s motion for filing under the PLRA (Doc. No. 3) is DENIED.

        3.      Pitts has thirty days to reopen the case by paying the $400 filing and administrative

fees in full and filing a Motion to Reopen.

        DATED this 18th day of November, 2019.


                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
